Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1.	The amendment filed on 03/07/2019 has been received and considered.  Claims 1-4 and 19-34 are presented for examination. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Mellema at JEFFER MANGELS BUTLER & MITCHELL LLP (Reg. No. 69,577) at 2:21PM on January 12, 2021.

3.	The application has been amended as follows: 
1) Claim 19 line 9, the phrase “place the first bag into the first bin” has been replaced with
-- place the first bag into the first bin at various orientations –

Allowable Subject Matter
4.	Claim 1-4 and 19-34 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
none of the prior art of record discloses a method for baggage loading simulation, including:
 (Claim 1) “a bag orientation module configured to simulate the placement of the first bag into the first bin at various orientations.”,
(Claim 19) “place the first bag into the first bin at various orientations based on the first bin dimensions, the first bin location, …”,
(Claim 26) “attempting to place the first bag into a first subspace of the first bin of the first bin at a first orientation, if the first bag does not fit into the first subspace at the first orientation, attempting to place the first bag into a second subspace of the first bin at the first orientation.”,
(Claim 32) “attempting to place the first bag into a first subspace of the first bin of the first bin at a first orientation, if the first bag does not fit into the first subspace at the first orientation, attempting to place the first bag into a second subspace of the first bin at the first orientation, and if the first bag does not fit into the first bin, attempting to place the first bag into a second bin, wherein the first bin is closer to the first seat than the second bin.”, and

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
6. 	Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuchte et al. (“Cabin Design for Minimum Boarding Time”) discloses boarding simulation including luggage storing time calculation based on bin capacity and carry-on luggage size.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127


/EUNHEE KIM/Primary Examiner, Art Unit 2127